Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 October 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes 18 Octo. 1777.
I wrote to you the 9th Inst. inclosing one for M. Chaumont and a draft on him for 400.000 Livres. M. Chaumont mentions the 15th that he has not heard from me. I am therefore very uneasy about the fate of this Letter, and have written a Copy of it to M. C. to day. I now inclose you another draft of the same tenor and date, which if the other arrived safe you will please to destroy, but if the other did not come to hand please to obtain an immediate acceptance of it. The matter was to have been judged to day but I have obtained a suspension ’till Tuesday, in expectation of news.
I beg Sir you will favour me with dispatch in this Business. I am ever most dutifully and affectionately Yours
J Williams J
 
Addressed: A Monsieur / Monsieur Franklin LLD / a Passy.
